DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Responsive to the amendment filed 3 May 2022 claims 2, 18, and 22 are amended and claims 24-26 are added.  Claims 2-26 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 3 May 2022 new grounds of rejection are presented which are responsive to the amendments.   

Drawings
The drawings were received on 3 May 2022.  These drawings are accepted.


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17/176,842, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Claim 2 requires wherein porous metallic first and second structures, at least a portion of either one or both of the first and second structures being defined by polygonal porous cells have an intermediate metallic structure attached to and located between the first and the second structures, the intermediate structure having a different porosity than the first and the second structures.  This feature is not described in the priority application specification.  In this case, there is no depiction of first and second porous structures separated by an intermediate structure between them and having a different porosity.  This language finds no literal support in the prior specification.  Further there is no embodiment which would match what is now claimed.  
In this case, the question is not whether each and every individual element in the claim is disclosed in the specification, but rather whether what is now claimed is disclosed in such a way that the skilled artisan would be apprised that applicant had possession of the claimed invention.  The whole is more than the sum of its parts, and the very specific arrangement of features that is now claimed cannot be said to be described.   Regarding claim 18, an orthopedic implant having porous metallic first and second  structures, at least a portion of either one or both of the first and second  structures being defined by irregular porous cells;  and an intermediate structure attached to and located between the first and the second structures, and having a different porosity than the first and the second structures s not disclosed in the specification.  The whole is more than the sum of its parts, and the very specific arrangement of features that is now claimed cannot be said to be described.  Regarding claim 22, An orthopedic implant with porous metallic first and second structures, at least a portion of either one or both of the first and second structures being defined by polygonal porous cells having an irregular shape;  and a substantially solid intermediate structure directly attached to and located between the first and the second structures is not described in the specification.  The whole is more than the sum of its parts, and the very specific arrangement of features that is now claimed cannot be said to be described.  
None of the independent claims is fairly described by the priority application, and therefore applicant is not entitled to the priority.  




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 requires wherein porous metallic first and second structures, at least a portion of either one or both of the first and second structures being defined by polygonal porous cells have an intermediate metallic structure attached to and located between the first and the second structures, the intermediate structure having a different porosity than the first and the second structures.  This feature is not described in the specification.  In this case, there is no depiction of first and second porous structures, at least a portion being defined by polygonal porous cells, separated by an intermediate structure between them and having a different porosity.  This language finds no literal support in the specification.  Further there is no embodiment which would match what is now claimed.  
In this case, the question is not whether each and every individual element in the claim is disclosed in the specification, but rather whether what is now claimed is disclosed in such a way that the skilled artisan would be apprised that applicant had possession of the claimed invention.  The whole is more than the sum of its parts, and the very specific arrangement of features that is now claimed cannot be said to be described.   
Claims 3-18 and 24 depend from claim 2 and are also not described.

Regarding claim 18, an orthopedic implant having porous metallic first and second  structures, at least a portion of either one or both of the first and second  structures being defined by irregular porous cells;  and an intermediate metallic structure attached to and located between the first and the second structures, and having a different porosity than the first and the second structures not disclosed in the specification.  The whole is more than the sum of its parts, and the very specific arrangement of features that is now claimed cannot be said to be described.  
	Each of claims 19-21 and 25 depends from claim 18 and is also not described.

Regarding claim 22, An orthopedic implant with porous metallic first and second structures, at least a portion of either one or both of the first and second structures being defined by polygonal porous cells having an irregular shape;  and a substantially solid intermediate structure directly attached to and located between the first and the second structures is not described in the specification.  The whole is more than the sum of its parts, and the very specific arrangement of features that is now claimed cannot be said to be described.  
Claims 23 and 26 depend from claim 22 and are also not described.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 22, and 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially solid” in claims 8 and 22 is a relative term which renders the claim indefinite. The term “substantially solid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In this case it is not clear what is meant by “substantially solid.”  It is not clear if this means there is no intentional porosity, or whether some porosity is allowed, and if so, to what extent.  The scope of the claims cannot be determined.
Claims 23 and 26 are rejected by dependence on claim 22. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 3, 7-14, 17, and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 8864826 B2 (hereinafter “Pressacco”).
Regarding claim 2, Pressacco teaches an integrated prosthetic element for bone implant operations (See title, abstract, Figs. 1, 5, 6, 7).  Pressacco teaches that the prosthetic element has a metal support, and an insert made of plastic (see Fig 1, col 4 or Summary or claim 1).  Pressacco teaches that the metal support has a solidarization layer including cavities to allow the metallic material to bond with the plastic (See Fig 1, cols. 4-5).  The solidarization layer thus has a porosity defined by the cavities.  Pressacco teaches the solidarization layer is connected to the compact layer, which restricts the plastic (See Fig 1 and cols. 4-5).  Pressacco teaches that the metal support is made from titanium or other suitable alloy (See col 5 or claim 3).  Pressacco teaches that opposite of this is a second layer or porous layer that supports osseointegration (See  col 5).  Pressacco teaches the metal structure is made using additive manufacturing technique EBM or SLM (See col 5 and claim 8).  
Pressacco teaches the implant has the solidarization layer 11, compact layer 14, and porous layer 16 (see col 5 and Fig 1).  The solidarization layer and the porous layer are shown as porous (see col 5 and Figs. 1 and 2).  Figs 1 and 2 show a polygonal porous cell shape at least in the porous layer.  In addition to this, Pressacco teaches that the pores may have a square shape (See col 5),  which also explicitly meets the polygonal porous cell limitation.  The compact layer is described as having different porosity (see Figs. 1 and 2).  
Regarding claim 3, Pressacco teaches that the pores may be 250-1000 microns (see col 5 and claim 6).  
Regarding claim 7, Pressacco teaches that the implant is fully integrated (See Title, abstract, Fig 1, or col 5).  
Regarding claim 8, Presacco teaches the “compact” layer, believed to meet the structure of “substantially solid.”  
Regarding claims 9-11, Presacco teches that the implant has through holes, which are clearly larger than the pores (See Fig 4, Fig 11b and 11c, cols 5-6).  
Regarding claim 12, Pressacco teaches that the metal implant is made using EBM (claim 8), which inherently includes the CAD model of the part.  Applicant is directed to MPEP 2112.  
Regarding claim 13, Pressacco teaches that the first structure includes conical holes extending into the body (col 4), meeting the limitation of gradient porosity.  
Regarding claim 14, Pressacco teaches that some of the pores have different shapes (See Fig. 1, Fig. 2, and col 5). 
Regarding claim 17, Pressacco teaches that the implant is fully integrated (See Title, abstract, Fig 1, or claims).  
Regarding claim 24, Pressacco teaches that the implant is made by the same material (see cols. 5-6).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pressacco.
Regarding claim 4, Pressacco teaches that the pore size may be 250-1000 microns (claim 6), overlapping the range as claimed.  It would have been obvious to the skilled artisan to have selected pores in the claimed range because Pressacco teaches the same utility over the entire range. 


Claims 4,5,6, 15, 16, and 18-23 and 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pressacco in view of Chua et al., Development of a Tissue Engineering Scaffold Structure Library for Rapid Prototyping Parts 1 and 2, Int J Adv Manuf Technol (2003) 21:291–312 (hereinafter “Chua”).
Pressacco is applied to the claims as stated above in the rejections under 35 USC 102.
Regarding claim 4, Pressacco does not teach any embodiment wherein a pore size is less than 800 microns. Pressacco teaches that the pore size may be 250-1000 microns (claim 6).
Chua teaches a method of manufacturing a porous scaffold for tissue engineering (see pp. 291-292). Chua teaches that the scaffold material is used for ingrowth (see p. 292). Chua teaches that the method includes using SLS to manufacture the porous scaffold (see pp. 309-311). Chua teaches that the method includes the formation of one or more unit cells using the SLS process (see pp. 294-295, p. 298, and p. 310). Chua clearly envisions that the unit cells include at least one of tetrahedron, dodecahedron, and octahedron (see pp. 296, 298, 309, 310, and 311).
Chua teaches that selecting a unit cell shape of the type described can accumulate large numbers of cells in vivo (see p. 292). Chua teaches that creating the structures from SLS allows for full interconnected porosity and a wide choice of materials, including metals (see Table 2). Chua teaches that for bone regeneration, it is preferred that the pore size be between 200-400 microns (See 3.1 An Integrated RP Approach for TE Scaffold Manufacture). This range falls in the range claimed, establishing a prima facie case of obviousness for that whole range.
It would have been obvious to one of ordinary skill in the art at time of invention to have replaced the holes of Pressacco with the tissue engineered metal structure envisioned by Chua, because Chua teaches such an approach allows accommodation of a large number of cells, while pore interconnectivity allows uniform cell distribution and the circulation of culture media, thereby reducing the risk of nonsurvival for cells deep within the scaffold structure (see 1.2 TE Scaffolds: Roles and Requirements).
Regarding claim 5, Chua teaches that for bone regeneration, it is preferred that the pore size be between 200-400 microns (See 3.1 An Integrated RP Approach for TE Scaffold Manufacture). This range overlaps the range claimed, establishing a prima facie case of obviousness for that whole range.
Regarding claim 6, Chua teaches that the shape of the cells may be irregular (see 5.1.2 Selection Results).
Regarding claim 15, Chua teaches tessellated unit cells (See 5.2 Classification of the Selected Unit Cells).
Regarding claim 16, Chua clearly envisions that the unit cells include at least one of tetrahedron, dodecahedron, and octahedron (see pp. 296, 298, 309, 310, and 311).
Regarding claim 18, Pressacco is applied to the claim as stated above. Pressacco does not teach irregular cells. Relevant teachings of Chua are summarized above. Chua teaches that the shape of the cells may be irregular (see 5.1.2 Selection Results).
Regarding claims 19-21, Chua teaches that for bone regeneration, it is preferred that the pore size be between 200-400 microns (See 3.1 An Integrated RP Approach for TE Scaffold Manufacture). This range overlaps the ranges claimed, establishing a prima facie case of obviousness for the ranges.
Regarding claim 22, Pressacco is applied to the claim as stated above. Pressacco does not teach
irregular cells. Relevant teachings of Chua are summarized above. Chua teaches that the shape of the cells may be irregular (see 5.1.2 Selection Results).
Regarding Claim 23, Chua teaches that for bone regeneration, it is preferred that the pore size be between 200-400 microns (See 3.1 An Integrated RP Approach for TE Scaffold Manufacture). This range overlaps the ranges claimed, establishing a prima facie case of obviousness for the ranges.
Regarding claims 25-26, Pressacco teaches that the implant is made by the same material (see cols. 5-6).  



Response to Arguments

Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention is described in the specification.  Specifically applicant argues that the irregular unit cell shapes are disclosed by Fig 54, and the first and second structures and the intermediate metallic structure are described by Fig. 50B.    Specifically, Applicant states in the remarks at p. 9, “the claimed subject matter is supported, for example, by at least a combination of FIG. 50B and ¶¶ [0022] and [0183] of the specification as filed.”  
This argument is not persuasive because the arguments are not commensurate in scope with what is claimed.  As was stated clearly in the prior Office action, it is already acknowledged that the question before the Office is not whether each and every element that makes up the claim is disclosed, but rather whether their combination is disclosed.  IN the specification, the Fig 50B is mentioned in passing as one example of a shape that can be made.  No embellishment is offered for this example.  The description of this figure in the specification is not mentioned as being an example of a structure in which a polygonal unit cell was ever used, and there is no way for a skilled artisan to know that this is what was done.   It is not clear that this example has the claimed structure of a metallic first and second structures, at least a portion of either one or both of the first and second structures being defined by polygonal porous cells have an intermediate metallic structure attached to and located between the first and the second structures, the intermediate structure having a different porosity than the first and the second structures.  The different features scattered about the specification were not disclosed as being combined into one embodiment until now, and the skilled artisan would not have been apprised that this was the very specific structure was reduced to practice based on a reading of the specification.  The claims therefore include new matter and are rejected for a lack of written description.  
Similarly, the priority to the prior application is not valid due to the new combination of these features that is not supported as required by 35 USC 112.  
Applicant argues that the term “substantially solid” in the claims is definite.  Specifically applicant argues at p 9, “It would be clear to one of ordinary skill in the art that in light of the use of “substantially” in the specification, a substantially solid non-porous structure can be reasonably interpreted and understood.”  This argument is not persuasive because it is not commensurate in scope with what is claimed, and also because the examiner disagrees with the reasoning proposed by applicant.    In the specification, the only instance of the term “substantially” is to describe that the parameters for the laser can be selected such that a “substantially solid non-porous structure” can be created.  This is not what is now claimed, of a “substantially solid metallic intermediate structure“ for example in claim 22.  If applicant meant to invoke what was in the specification, why alter the language in such a way?  Further, in the arguments Applicant has still chosen not to describe what is meant by this language, merely pointing out that it is used in the specification, and therefore is definite.  The examiner disagrees, in that not everything in a specification can be definite.  It would not be clear to a skilled artisan what si meant by these claims.  
Applicant argues that the prior art Morgan does not teach the features of the claims as amended.  Specifically, applicant argues that the amended feature wherein the intermediate structure being metallic is not disclosed by that art.  The prior rejections are withdrawn, and new rejections are made, which are accordingly final.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734